Citation Nr: 0307410	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  96-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
with symptoms of fatigue, lack of strength, weight loss, and 
sleep loss.

2.  Entitlement to service connection for fatigue, lack of 
strength, weight loss, sleep loss, headaches, upset stomach, 
excessive stool, and intermittent rash, as chronic 
disabilities resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from October 1987 to July 
1991.  Awards and decorations received includes the Southwest 
Asia service Medal with two Bronze Stars.  The RO indicates 
that the veteran had service in Southwest Asia from December 
25, 1990 to May 10, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  The veteran's claims file has been transferred to the 
St. Petersburg, Florida RO, who is now handling this claim.   

Pursuant to the veteran's request a hearing was held at the 
RO before a local hearing officer in September 1995; a 
transcript of the hearing is of record.

This issue was remanded in January 1999 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for hypothyroidism, with symptoms of 
fatigue, lack of strength, weight loss, and sleep loss, and 
entitlement to service connection for fatigue, lack of 
strength, weight loss, sleep loss, headaches, upset stomach, 
excessive stool, and intermittent rash, as chronic 
disabilities resulting from an undiagnosed illness has been 
obtained by the RO, to the extent possible.

2.  The veteran has been diagnosed as having hypothyroidism, 
a diagnosed disability.  It is not shown to be related to 
service based on the evidence of record.

3.  The veteran has failed to report for scheduled VA 
examinations.

4.  The current medical evidence of record is inadequate to 
decide the veteran's claim and a VA examination is necessary 
to fully evaluate his claims for service connection for 
hypothyroidism, with symptoms of fatigue, lack of strength, 
weight loss, and sleep loss and for headaches, upset stomach, 
excessive stool, and intermittent rash, as chronic 
disabilities resulting from an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypothyroidism, 
with symptoms of fatigue, lack of strength, weight loss, and 
sleep loss cannot be decided without a current VA 
examination; they are not incurred in or aggravated by 
service based on the current record; therefore, the veteran's 
claim is denied.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326, 
3.655 (2002).  

2.  The claim of entitlement to service connection for 
fatigue, lack of strength, weight loss, and sleep loss as 
chronic disabilities resulting from an undiagnosed illness is 
denied.  38 U.S.C.A. §§ 1117, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.317, 3.326 (2002).

3.  Entitlement to service connection for headaches, upset 
stomach, excessive stool, and intermittent rash, as chronic 
disabilities resulting from an undiagnosed illness cannot be 
decided without a current VA examination; they are not 
incurred in or aggravated by service based on the current 
record; therefore, the veteran's claim is denied.  
38 U.S.C.A. §§ 1117, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317, 3.326, 3.655 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that to the extent possible, the duty to assist the veteran 
as to his claims for service connection for hypothyroidism, 
with symptoms of fatigue, lack of strength, weight loss, and 
sleep loss and for fatigue, lack of strength, weight loss, 
sleep loss, headaches, upset stomach, excessive stool, and 
intermittent rash, as chronic disabilities resulting from an 
undiagnosed illness has been satisfied.  In this regard, as 
further discussed below, a request for information regarding 
treatment records was sent to the veteran to which there has 
been no response and VA examinations have been scheduled for 
the veteran, to which he failed to report.  Therefore, to the 
extent possible in this case, the Board finds that the duty 
to assist has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002); 
see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (duty to 
assist not one-way street).  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A letters addressing the VCAA requirements was provided in 
January 2003.  This letter and other letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Thus, no further assistance to the veteran is required to 
comply with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

The veteran contends that he has symptomatology that is 
related to his service in the Persian Gulf.  It is noted that 
with the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) Fatigue, (2) Signs or symptoms 
involving skin, (3) Headache, (4) Muscle 
pain, (5) Joint pain, (6) Neurologic 
signs or symptoms, (7) Neuropsychological 
signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper 
or lower), (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) 
Abnormal weight loss, (13) Menstrual 
disorders. 

(c) Compensation shall not be paid under 
this section: 

(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 

(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. 

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317 (2002).

As an initial matter, the Board notes that the veteran's 
service personnel records reflect that he received, in part, 
the Southwest Asia Service Medal.  It has been additionally 
noted that the veteran served in Southwest Asia from December 
25, 1990 to May 10, 1991.  Based on this evidence and for 
purposes of analysis under 38 C.F.R. § 3.317 (2002), the 
Board finds that the veteran had active military service in 
the Southwest Asia theater of operations during the Gulf War.

Additionally, service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The evidence of record in this case shows that in service 
there was no history or diagnosis of hyperthyroidism, 
fatigue, loss of strength, weight loss, sleep loss, 
headaches, upset stomach, excessive stool, or skin rash noted 
on service enlistment examination in September 1987.  In 
October 1987, the veteran was seen with one week of abdominal 
pain.  The assessment was cramping secondary to gas.  In 
January 1988, the veteran was seen with flu symptoms for two 
days, including nausea, vomiting, and diarrhea; the 
assessment was common upper respiratory infection problems.  
In December 1988, the veteran was seen with complaints of 
vomiting, diarrhea, no appetite, and weakness for two days, 
the assessment was possible association with flu virus.  In 
February 1989 and March 1989, the veteran was treated for 
mononucleosis.  In October 1989, the veteran was seen with a 
complaint of loss of appetite for five days.  In October 
1990, the veteran was seen with cold symptoms for four days, 
with loss of sleep and loss of appetite.  In May 1991, the 
veteran was seen with complaints of gas and diarrhea for five 
days, the stools were runny but were getting better.  He was 
given medication and told to return in three days if he was 
not better.  There is no record regarding the veteran's 
weight in service other than on entrance examination in 
September 1987, the veteran was 17 years old, his height was 
691/2 inches and his weight was 132 pounds.  The veteran 
indicated in June 1991 that he did not desire a separation 
examination.  

Post service records show a private treatment record from 
September 1992 that shows the veteran was seen with reports 
of an insect bite two weeks previously and since then he had 
complaints of fatigue and cold sweats.  The assessment was 
fatigue.  His weight was 152 pounds.

Post service VA treatment records show that the veteran in 
October 1993 and December 1993 had complaints of lethargy, 
headaches, decreased energy, for five to six months, as 
reported in October 1993.  The assessment was possible 
respiratory allergies and rule out depression.  A thyroid 
test in October 1993 was high.  In October 1993, the 
veteran's weight was 163 pounds.  In December 1993, his 
weight was 167 pounds.

In September 1994, the veteran reported being constantly sick 
for the past year.  He was prone to flu episodes, headaches, 
weight loss, loss of appetite.  He reported that he felt it 
originally started after his service in the Gulf War.  He 
reported a fifteen to twenty pounds weight loss in service 
during the Gulf War.  In October 1994, it was noted that the 
veteran was currently diagnosed with hyperthyroid.  In 
December 1994, the veteran was seen with complaints including 
that he still had fatigue for the past three years and flu 
like symptoms.  He had lost twenty pounds over the past three 
years.  He had anorexia.  There was no recent nausea or 
vomiting.  He had diarrhea and loose stools.  In January 
1995, the veteran was noted to have hypothyroidism.  He still 
reported fatigue.  He had a rash over the face and neck for 
six days.  The impression was hives.  Later in January 1995, 
it was noted that the veteran went through a period of 
hyperthyroidism in October 1994 and later in December 1994 he 
became hypothyroid.  In January 1995, the thyroid scan was 
normal.  He complained of obvious symptoms of hypothyroidism, 
including feeling exhausted and sleepy.  The assessment was 
Hashimoto thyroiditis in hypothyroid phase.

On a VA examination for psyche in February 1995, the veteran 
reported that he was in Saudi Arabia during the Persian Gulf 
war, as a combat engineer for five months.  He was involved 
with blowing up a mine field and ammunition, arms, etc., 
after the cease fire.  He reported working after service and 
felt fine for about a year when he then noticed feeling 
fatigued, sleeping a lot but not feeling rested, inability to 
lift and do heavy work, frontal area headaches relieved with 
aspirin, and skin rashes for the past two years.  He reported 
that his wife had had rashes similar to his.  He reported 
that he was on thyroid medication by the VA but he felt that 
there had been no change in his physical strength.  After 
examination, the diagnosis was adjustment reaction with 
anxiety and depression, mild.

On VA examination in February 1995, the veteran reported loss 
of appetite, chronic fatigue, no strength, no appetite, upset 
stomach, excessive stools, intermittent rash, and headaches.  
He reported the symptoms for two years.  He denied 
depression.  His weight on examination was 165 pounds and his 
maximum weight in the past year was 165 pounds.  On 
examination, the skin was normal, and there were no abdominal 
masses or tenderness.  The thyroid was not palpable.  The 
diagnosis was question hyperthyroidism, and depressive state.  
It was commented that the symptomatology fit the pattern of 
Persian Gulf Syndrome, or chronic fatigue syndrome, or 
depressive state which was the most likely.

A VA treatment notation from July 1995, shows the veteran was 
considered to have illness due to serving in the Persian Gulf 
and was unable to work for six month.

A VA treatment record from September 1995 shows the veteran 
was seen for skin moles.  The assessment was tinea versicolor 
and was to be observed for six months to rule out dysplasia.  

At the RO hearing in September 1995, the veteran reported 
that he had flu like symptoms during his service in the 
Persian Gulf, which he reported as the onset of his current 
reported problems.  The symptoms did not exist prior to his 
Persian Gulf service.  He began to have upset stomach and 
headaches shortly after returning from Saudi Arabia to the 
United States.  He reported he had a loss of appetite, which 
had led to weight loss.  He had the other symptoms after 
service.  He developed the rash within three months after 
service.  He reported he was on medication for 
hypothyroidism, however he was not better.

The veteran's spouse and relatives in September 1996 and 
October 1996, provided lay statements in support of the 
veteran's claim. 

Pursuant to the January 1999 Remand in this case and to fully 
develop the veteran's claim, VA examinations were to be 
scheduled to determine the nature, etiology, and severity, of 
any systemic manifestation of an undiagnosed illness.  
Letters from the RO were sent in May 1999 and August 1999 to 
the veteran informing him that failure to report for the 
examination may cause the claim to be denied.  The veteran 
was additionally sent a letter in July 1999 requesting 
information regarding treatment for the complaints at issue.  
These letters were sent to the veteran's address of record 
and there is no showing they were returned.

There has been no response to the July 1999 RO letter.  The 
claims file additionally shows that the veteran cancelled his 
appointments for June 1, 1999 and rescheduled for June 15, 
1999 and failed to report for the rescheduled examinations on 
June 15, 1999.  In July 1999, the veteran's mother contacted 
the RO reporting that the veteran had started a new job and 
was unable to take time off for the appointment for the VA 
examination and she requested the examination be rescheduled.  
On August 25, 1999, a VA notation shows the veteran's mother 
called to cancel that day's VA examinations for the veteran 
as her son was not able to get off of work.  She also 
cancelled his appointments for August 16, 1999 and stated 
that if all the examination were scheduled on the same day he 
would have been able to make it.  It was noted that all 
appointments were scheduled for today and had been cancelled.  
He had been told to contact the RO when he was able to make 
it for his appointments.  

The veteran has been currently diagnosed with hypothyroidism 
and Hashimoto's thyroiditis for complaints of fatigue, lack 
of strength, weight loss, and sleep loss.  Therefore, these 
complaints are part of a diagnosed disability and as such are 
not an undiagnosed illness, pursuant to the regulations, and 
therefore, the claims for service connection for fatigue, 
lack of strength, weight loss, and sleep loss as chronic 
disabilities resulting from an undiagnosed illness are 
denied.  38 U.S.C. § 1117(a); see also 38 C.F.R. § 
3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  

As to the issue of direct service connection for 
hypothyroidism or Hashimoto's thyroiditis, and as to the 
issues of headaches, upset stomach, excessive stool, and 
intermittent rash, as chronic disabilities resulting from an 
undiagnosed illness, the veteran has failed to report for VA 
examinations that are necessary to fully evaluate his claim.  
In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
indicated that the duty to assist is not always a one-way 
street and veterans must cooperate with VA's efforts to 
provide adequate medical examinations.  See also Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Board finds that all 
reasonable efforts have been expended by VA to afford the 
veteran a VA examination.  

When a claimant fails to appear for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2002).  In this case, the May 1999 and August 1999 
letters from the RO to the veteran regarding VA examinations 
informed him that his claim may be denied if he failed to 
appear for a scheduled VA examination.  Therefore, the 
veteran had been adequately informed of the consequences of 
his failure to report for a scheduled VA examination, 
pursuant to 38 C.F.R. § 3.655.  

As the veteran failed to report for scheduled VA 
examinations, and the examinations were necessary to fully 
evaluate his claims, the Board concludes that the veteran's 
claims for service connection for hypothyroidism, with 
symptoms of fatigue, lack of strength, weight loss, and sleep 
loss and for service connection for headaches, upset stomach, 
excessive stool, and intermittent rash, as chronic 
disabilities resulting from an undiagnosed illness must be 
denied.  The evidence currently on file does not show that 
any of the claimed disabilities has a relationship to 
service.  As such, there is no basis on the current record to 
grant service connection for the claimed disorders.


ORDER

Entitlement to service connection for hypothyroidism, with 
symptoms of fatigue, lack of strength, weight loss, and sleep 
loss is denied.

Entitlement to service connection for headaches, upset 
stomach, excessive stool, and intermittent rash, as chronic 
disabilities resulting from an undiagnosed illness is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

